                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as            )
        The Tofurky Company, and                       )
                                                       )
The Good Food Institute, Inc.,                         )
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )       No. 2:18-cv-4173-FJG
                                                       )
Mark Richardson, in his official capacity as           )
Cole County Prosecuting Attorney and                   )
on behalf of all Missouri Prosecuting Attorneys,       )
                                                       )
       Defendant.                                      )

                                      JOINT STATUS REPORT

       On June 4, 2019, this Court granted the parties an additional one month to file a Stipulation

of Dismissal or a status report discussing settlement progress. ECF No. 55. This report is provided

pursuant to the Court’s order.

       In their June 3, 2019 status report, the parties detailed their diligent efforts to reach a final

settlement agreement. ECF No. 54. The parties communicated multiple times by telephone and

by email but reached an impasse. The parties do not believe that additional time will allow for

resolution of the impasse. The parties are grateful for the Court’s patience as they attempted to

reach a final settlement agreement.

       Accordingly, the parties respectfully ask the Court to resume the litigation. Plaintiffs’

motions for preliminary injunction and class certification are fully briefed. Plaintiffs requested an

evidentiary hearing on the motion for preliminary injunction, ECF No. 23. Intervening Defendant

State of Missouri requested oral argument on both motions, ECF Nos. 37-38.




                                      1
          Case 2:18-cv-04173-FJG Document 57 Filed 07/03/19 Page 1 of 3
                               Respectfully submitted,

                               /s/ Gillian R. Wilcox
                               Gillian R. Wilcox, #61278
                               AMERICAN CIVIL LIBERTIES UNION OF
                                   MISSOURI FOUNDATION
                               406 West 34th Street, Suite 420
                               Kansas City, Missouri 64111
                               Telephone: (816) 470-9933
                               Facsimile: (314) 652-3112
                               gwilcox@aclu-mo.org

                               Attorneys for Plaintiffs

                               ERIC S. SCHMITT
                               Attorney General

                               /s/ Justin D. Smith
                               Justin D. Smith, #63253
                               Deputy Attorney General for Special
                               Litigation
                               Julie Marie Blake, #69643
                               Deputy Solicitor General
                               Peter A. Houser, #71278
                               Assistant Attorney General
                               P.O. Box 899
                               Jefferson City, MO 65102-0899
                               (573) 751-1800
                               (573) 751-0774 (fax)
                               Justin.Smith@ago.mo.gov
                               Julie.Blake@ago.mo.gov
                               Peter.Houser@ago.mo.gov
                               Attorneys for State of Missouri




                            2
Case 2:18-cv-04173-FJG Document 57 Filed 07/03/19 Page 2 of 3
                                       Certificate of Service

       I certify that on July 3, 2019, a copy of the foregoing was electronically filed with the Court

using the CM/ECF system, which sent notification to counsel of record.

                                              /s/ Justin D. Smith




                                     3
         Case 2:18-cv-04173-FJG Document 57 Filed 07/03/19 Page 3 of 3
